DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I: Claims 1-7 in the reply filed on 01 JULY 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 8-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method and non-transitory machine-readable storage medium, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01 JULY 2022.
Status of Claims
Current pending claims are Claims 1-7 as an elected invention.  Claims 8-15 are withdrawn from consideration as a non-elected invention. There are two (2) sets of claims submitted on 17 OCTOBER 2019.  The claim set considered by the Examiner is the claim set with the attorney docket number: Attorney Docket No.: 85812876 in the header of each claim page. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 17 OCTOBER 2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims, as well as any other structural details that are essential for a proper understanding of the disclosed invention.  Therefore, the ‘the fluid die’ and ‘the ejection chamber’ must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a non-statutory subject matter. 
Claim 1 is directed towards a fluid dispensing device, comprising: a dispense routine engine and a dispense engine.  The body of the claim language ‘to determine a first/second dispense routine’ for the intended dilution functionality; and ‘to control…according to the dispense routine’ are construed as mental processes that can be performed in and by the human mind; and the dispense device in the preamble is an attempt to generally link the use of the mental process to a technological environment of fluid dispensing.  Such an attempt does not take the claims as a whole out the mental processing grouping, which is not a patentable subject matter.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to Claim 1, it is unclear to the Examiner from the claim language how the intended functionality can be performed in the absence of a controller that must be programmed or given instructions accordingly as well as how it is connected to at least one sensor of a kind and actuator for controlling the intended dispensing routines.  
Claim 1 recites the limitation "the dispense device" .  There is insufficient antecedent basis for this limitation in the claim.  It is unclear to the Examiner is ‘the dispense device’ is the same or different than the ‘fluid dispense device’ in the preamble.  
Claim 2: the claim language attempts to re-define the structure as set forth in Claim 1.  Does Applicant mean the fluid dispensing device ‘further includes’ or ‘includes’ a fluid die?
Claim 3 recites the limitation "the chamber".  There is insufficient antecedent basis for this limitation in the claim.  It is unclear as to which chamber is being referred to.  
Claim 4: it is unclear what structural feature(s) must configure the chambers to be removable.  
Claims 5 and 6: it is unclear from the claim language whether or not the GUI pertains to a electronic interface.  It is unclear what structural feature must provide for the intended functionality.  
Claim 7 recites the limitation "the dispense engine" .  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if ‘the dispense engine’ is the same or different than the ‘dispense routine engine’. 
Dependent claims follow the same reasoning.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by AL SALAHEM, US Publication No. 2016/0114767 A1, submitted on the Information Disclosure Statement on 17 OCTOBER 2019; US Patent Documents Cite No. 8.
Applicant’s invention is drawn towards a device, a fluid dispense device. 
Regarding Claim 1, the AL SALAHEM discloses a fluid dispense device, abstract, a liquid dispensing system, comprising: a dispense routine engine to determine a first dispense routine for a first compound in a first chamber and a second compound in a second chamber, abstract, first and second container with a first and second liquid, respectively, [0003, 0015, 0020, 0023], the dispense routine engine to determine a second dispense routine for the first compound and the second compound in response to a cancel chamber request for the second chamber and a chamber designation request for the second compound in a third chamber, Figure 2 , [0014-0025]; and a dispense engine to control the dispense device to cancel dispensing of the second compound from the second chamber and to dispense at least a portion of the first compound from the first chamber and at least a portion of the second compound from the third chamber according to the second dispense routine, abstract, [0014-0025, 0034-0035], Figure 3. 
Additional Disclosures Included are: Claim 2: wherein the device of claim 1, wherein the fluid dispense device is a fluid die with an ejection chamber, Figure 2 and 3, [0018].; Claim 3: wherein the device of claim 1, wherein the chamber designation request identifies the third chamber as housing the second compound, Figure 2 and 3, [0014, 0015].; Claim 4: wherein the device of claim 1, wherein the first chamber, the second chamber, and the third chamber are removable from the fluid dispense device, abstract, Figure 2-3, [0023, 0029], containers can be removed/taken apart from overall device.; Claim 5: wherein the device of claim 1, wherein the cancel chamber request is received via a graphical user interface (GUI), Figure 5, [0026-0028, 0034-0039].; Claim 6: wherein the device of claim 1, wherein the chamber designation request is received via a GUI, Figure 5, [0026-0028, 0034-0039].; and Claim 7: wherein the device of claim 1, wherein the dispense engine is to generate a control pulse to electrically actuate a fluid actuator of the fluid dispense device to thereby dispense the second dispense routine, Figure 5, [0026-0028, 0034-0039].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by OHTSU, US Patent 5,327,613 A. 
Regarding Claim 1, the reference OHTSU discloses fluid dispense device, Figure 2, lower half of drawing, comprising: a dispense routine engine, Column 3 line 5-38, to determine a first dispense routine for a first compound in a first chamber, Figure 2, Column 4 line 14-27, tank 9A, and a second compound in a second chamber, Figure 2, Column 4 line 14-27, tank 9B, the dispense routine engine to determine a second dispense routine for the first compound and the second compound in response to a cancel chamber request for the second chamber and a chamber designation request for the second compound in a chamber, Column 3 line 5-Column 4 line 8, determination of whether just washing fluid or other cleaning fluid determined by wiper drive/control unit 7 for determining depression force on pressure of blades, Column 4 line 40-59, CPU/ROM/RAM requests; and a dispense engine to control the dispense device to cancel dispensing of the second compound from the second chamber and to dispense at least a portion of the first compound from the first chamber and at least a portion of the second compound from the third chamber according to the second dispense routine, Figure 1, wiper drive/control unit 7, Column 3 line 56-Column 4 line 8, Column 4 line 40-59, CPU/ROM/RAM requests.
The OHTSU reference discloses the claimed invention but is silent in regards to wherein the second compound in a third chamber.  
In OHTSU there are two tanks for a first and second compound seen in Figure 2 each containing a different compound, either it be for washing or for removing the caked insect layer. Since OHTSU already teaches two tanks it would be obvious to modify the setup of Figure 2 to include a third tank (or chamber) to have a second compound therein, as a mere duplication of parts has no patentable significance unless a new and unexpected result is produced, In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), and having an additional tank would allow for more fluid to be cycled in the system as a matter of design choice.
Additional Disclosures Included are: Claim 2: device of claim 1, wherein the fluid dispense device is a fluid die with an ejection chamber, Figure 2, Column 5 line 1-33, nozzles, 17A, 17B.; Claim 4: wherein the device of claim 1, wherein the first chamber, the second chamber, and the third chamber are removable from the fluid dispense device, Figure 2, all tanks can be removable.; Claim 5: wherein the device of claim 1, wherein the cancel chamber request is received via a graphical user interface (GUI), Figure 3, Column 4 line 40-59.; Claim 6: wherein the device of claim 1, wherein the chamber designation request is received via a GUI, Figure 3, Column 4 line 40-59.; and Claim 7: wherein the device of claim 1, wherein the dispense engine is to generate a control pulse to electrically actuate a fluid actuator of the fluid dispense device to thereby dispense the second dispense routine, Columns 3-6. 
Regarding Claim 3, the OHTSU reference disclose the claimed invention, but is silent in regards to wherein the chamber designation request identifies the third chamber as housing the second compound.
In OHTSU there are two tanks for a first and second compound seen in Figure 2 each containing a different compound, either it be for washing or for removing the caked insect layer. Since OHTSU already teaches two tanks it would be obvious to modify the set up of Figure 2 to include a third tank (or chamber) to house and additional second compound, as a mere duplication of parts has no patentable significance unless a new and unexpected result is produced, In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), and having an additional tank would allow for more fluid to be cycled in the system as a matter of design choice.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797